Case: 6:09-cr-00010-GFVT-HAI Doc #: 548 Filed: 08/02/21 Page: 1 of 4 - Page ID#:
                                    2146



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF KENTUCKY
                                  SOUTHERN DIVISION
                                        LONDON

    UNITED STATES OF AMERICA,                    )
                                                 )
           Plaintiff,                            )    Criminal No. 6:09-cr-00010-GFVT-HAI-5
                                                 )
    v.                                           )
                                                 )                     ORDER
    EDWARD W. WAGERS,                            )
                                                 )
           Defendant.                            )

                                       *** *** *** ***

         This matter is before the Court on the Report and Recommendation filed by United States

Magistrate Judge Hanly A. Ingram. [R. 544.] Defendant Edward Wagers has been charged with

violating his supervised release. On June 7, 2010, Mr. Wagers was sentenced to 120 months of

imprisonment, to be followed by eight years of supervised release, after pleading guilty to

multiple drug and firearm crimes.1 [R. 297.] In 2017, Mr. Wagers violated his supervised

release after his urine tested positive for methamphetamine and benzodiazepines and because he

was charged in Ohio with petty theft. [R. 544 at 2.] Mr. Wagers was subsequently sentenced to

twenty-four months of incarceration followed by seven years of supervised release. [R. 521.]

Mr. Wagers’s current term of supervised release began in 2019. See id.

         On July 1, 2021, the United States Probation Office issued a Supervised Release

Violation Report indicating that Mr. Wagers had been charged with speeding seven miles per

hour over the limit, reckless driving, and operating a motor vehicle under the influence of

alcohol. [R. 538.] Consequently, Mr. Wagers is charged with two violations of the conditions of



1
    Mr. Wagers’s sentence was later reduced to 103 months pursuant to 18 U.S.C. § 3582(c)(2).
Case: 6:09-cr-00010-GFVT-HAI Doc #: 548 Filed: 08/02/21 Page: 2 of 4 - Page ID#:
                                    2147



his supervised release. First, Mr. Wagers is charged with violating a mandatory condition which

forbids him from committing another federal, state, or local crime. [R. 544 at 3.] Second, Mr.

Wagers is charged with violating a mandatory condition which requires him to abstain from

alcohol use. Id. Both violations constitute Grade C violations. Id. at 5.

       On July 1, 2021, Mr. Wagers appeared before Judge Ingram for his initial appearance,

pursuant to Federal Rule of Criminal Procedure 32.1. Id. at 3. At the hearing, the United States

made an oral motion for interim detention and Mr. Wagers argued for release. Id. Because

Judge Ingram found that Mr. Wagers met his burden under Rule 32.1(a)(6) to justify release, Mr.

Wagers was released on home detention and was ordered to not operate a motor vehicle. Id. at 4.

Mr. Wagers’s final revocation hearing was held on July 19. [R. 543.] There, the Government

“argued for a non-revocation penalty consisting of twelve months of home detention, the first

eight months of which would also include location monitoring.” [R. 544 at 5.] In support, the

Government argued that Mr. Wagers had made significant progress in his life, including working

a steady job with leadership responsibilities, and being the primary caregiver to his four-year-old

son. Id. at 6. Moreover, the Government argued that Mr. Wager’s current violation is only

“loosely tethered” to his underlying crimes, which differs significantly from his prior violations.

See id. The Defendant agreed with the Government and noted that, although “[h]e made a bad

decision, […] it was better than last time.” Id. After hearing both arguments, Judge Ingram

recommended Mr. Wagers’s supervision not be revoked, but that he should be placed on home

detention for a period of twelve months, to include exceptions for employment and other

activities approved in advance by his probation officer. Id. at 9.

       Pursuant to Rule 59(b) of the Federal Rules of Criminal Procedure, the Report and

Recommendation advises the parties that objections must be filed within fourteen (14) days of



                                                 2
Case: 6:09-cr-00010-GFVT-HAI Doc #: 548 Filed: 08/02/21 Page: 3 of 4 - Page ID#:
                                    2148



service. Id. at 16; see 28 U.S.C. § 636(b)(1). Mr. Wagers has not filed any objections to Judge

Stinnett’s Report and Recommendation and filed a waiver of allocution on July 22, 2021. [R.

546.] Generally, this Court must make a de novo determination of those portions of the Report

and Recommendation to which objections are made. 28 U.S.C. § 636(b)(1)(c). But when no

objections are made, as in this case, the Court is not required to “review… a magistrate’s factual

or legal conclusions, under a de novo or any other standard.” See Thomas v. Arn, 474 U.S. 140,

151 (1985). Parties who fail to object to a magistrate judge’s report and recommendation are

also barred from appealing to a district court’s order adopting that report and recommendation.

United States v. Walters, 638 F.2d 947 (6th Cir. 1981). Nevertheless, the Court has examined

the record and agrees with Judge Ingram’s disposition.

       Accordingly, and the Court being otherwise sufficiently advised, it is hereby ORDERED

as follows:

   1. Mr. Wagers is found GUILTY of all violations;

   2. Mr. Wagers’s supervised release is not revoked. Instead, Mr. Wagers shall remain

       released on the existing conditions [R. 521] and shall serve the remainder of his current

       supervision period, set to terminate on September 19, 2026.

   3. The conditions of Mr. Wagers’s supervised release are AMENDED to include the

       following:

       You shall be placed on home detention for a period of twelve months, to commence
       on the date of entry of judgment. During this time, you must remain at your place
       of residence except for employment and other activities approved in advance by the
       probation officer. You shall be placed on location monitoring technology as
       directed by the USPO for a period of eight months, to commence on the date of
       entry of judgment, and shall pay for the cost of such technology as determined by
       the USPO.




                                                3
Case: 6:09-cr-00010-GFVT-HAI Doc #: 548 Filed: 08/02/21 Page: 4 of 4 - Page ID#:
                                    2149



  4. Judge Ingram’s Recommended Disposition [R. 544] is ADOPTED as and for the

     Opinion of the Court.



     This the 2d day of August, 2021.




                                         4
